DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “a radio frequency identifier tag from and in which information concerning the dressing tool is read and written…” There seems to be a grammatical error in the limitation, and furthermore, it is unclear the what device is reading and writing on to the RFID tag; therefore, the claim is object to, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Applicant is requested to amend this to “…a radio frequency identifier tag from by an RFID reader…” 
Claim 1 recites, “a dressing tool to be used in dressing a plurality of grindstones arrayed in an annular pattern on one surface side of a grinding wheel” When reading the preamble in the context of the entire claim, the recitation “grindstones arrayed in an annular pattern on one surface side of a grinding wheel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no .
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2018/0257195 A1) in view of Sekiya (US 2006/0014475 A1) and further in view of Yang (US 2007/0273533 A1).
Consider claim 1, Hasegawa teaches, a dressing tool to be used in dressing a plurality of grindstones arrayed in an annular pattern on one surface side  (See Fig 7A) of a grinding wheel, (Hasegawa teaches, “a surface grinding method and machine are capable of efficiently dressing a grinding wheel through a dressing board and automatically calculating a dressing start position and a grinding start position.” See ¶ 0009). 
the dressing tool comprising: 
a dressing section (9/10) for dressing the plurality of grindstones (15), (Hasegawa teaches, “FIGS. 1 and 7, the dressing board 9 includes a ring-shaped dicing frame 26, a sheet member 14 bonded to a lower side of the dicing frame 26, and a dressing grinding stone part 15 concentrically bonded onto the sheet member 14 with a predetermined space provided between the dicing frame 26 and the dressing grinding stone part 15.” See ¶ 0031. Although, the limitation is not claiming dressing the plurality of grindstones simultaneously, nonetheless, Examiner takes Official Notice the prior art teaches dressing the plurality of grindstones simultaneously. Examiner’s broadest reasonable interpretation that the dressing the plurality of grindstones is one at a time); 
a support plate (14) that is located on a side opposite to a front surface side of the dressing section making contact with the plurality of grindstones (15) and that supports a back surface side of the dressing section, (Hasegawa teaches, “a dressing grinding stone part 15 concentrically bonded onto the sheet member 14 with a predetermined space provided between the dicing frame 26 and the dressing grinding stone part 15.” See ¶ 0031 and Fig. 7A.); and 

With respect to, a radio frequency identifier tag from and in which information concerning the dressing tool is read and written, in an analogous art, Sekiya teaches, “a grindstone tool for performing predetermined processing on a workpiece, wherein a radio IC tag from, and to, which information can be read, and written, without contact is embedded in the grindstone tool.” See ¶ 0008, 0009.
Sekiya teaches, the radio frequency identifier tag is disposed in the recess and is fixed by a non-conductive material (synthetic resin) provided in the recess, (Sekiya teaches, “The annular grindstone blade 61 composed of a resinoid grindstone has a hole 611 in its inner peripheral portion that is an unused area, and the radio IC tag 3 is embedded in this hole 611.” See ¶ 0028. “A recessed portion 211 is formed in the outer peripheral portion of the annular grindstone base 21 of the grinding wheel 2 in the embodiment shown in FIG. 5, and the radio IC tag 3 is embedded in this recessed portion 211 and molded with a synthetic resin or the like.” See ¶ 0032.)
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Hasegawa and have “the radio IC tag 3 is embedded in this recessed portion 211 and molded with a synthetic resin” see ¶ 0032, and therefore, “enables the checking of the characteristic properties such as production conditions of a grindstone after use and the recording of the use record of the grindstone.” See ¶ 0007 as anticipated by Sekiya.

With respect to, wherein one of or both the support plate and the dressing section are provided with a recess, in an analogous art, Yang teaches, “a method of inserting a radio frequency identification tag into an optical disc. By providing a set of base plates having a recess on their peripheries for inserting and fixing the radio frequency identification tag therein.” See ¶ 0007. “providing a partition board in advance to prevent an irradiation of ray into the recess of the peripheries of the set of base plates, curing the adhesive there between the set of base plates to combine each other, cohering the radio frequency identification tag into the recess of the peripheries of the base plates, and by an irradiation of ray, fixing the radio frequency identification tag securely therein.” See ¶ 0035 and Fig. 2.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Hasegawa-Sekiya and have a “set of base plates to combine each other, cohering the radio frequency identification tag into the recess of the peripheries of the base plates, and by an irradiation of ray, fixing the radio frequency identification tag securely therein” see ¶ 0035, thereby, the “technique surely can achieve the objects of counterfeit proofing, data reading and data amending.” See ¶ 0005 as anticipated by Yang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683